Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-JUL-2022
                                                        09:32 AM
                                                        Dkt. 6 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    DEXTER SMITH, Petitioner,

                                vs.

              THE HONORABLE CHRISTINE E. KURIYAMA,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai#i, Respondent Judge.


                       ORIGINAL PROCEEDING
                     (CASE NO. 1PR161000009)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Dexter Smith’s
(Smith’s) petition for writ of mandamus, filed on June 20, 2022,
the documents attached and submitted in support, and the record,
HRPP Rule 40(i) does not require Judge Kuriyama to refer Smith to
the public defender’s office for representation because Smith’s
Rule 40 petition was found to be patently frivolous and without a
trace of support either in the record or from anything submitted
by Smith, and this finding was affirmed on appeal.     Nor was it a
flagrant and manifest abuse of discretion for Judge Kuriyama to
issue the May 25, 2022 order while Smith’s petition for writ of
mandamus was pending before this court because Smith’s petition
requested that his HRPP Rule 47 motion be transferred to another
circuit court judge when Judge Kuriyama, among other reasons, had
not yet filed an order addressing his HRPP Rule 47 motion.     An
extraordinary writ is thus not warranted.   See Kema v. Gaddis, 91
Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (explaining that a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; such a writ is
meant to restrain a judge who has exceeded the judge’s
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which the judge has a legal duty
to act).   Accordingly,
           It is ordered that the petition for writ of mandamus is
denied.
           DATED: Honolulu, Hawai#i, July 15, 2022.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins




                                 2